United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 11, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-41682
                         Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SABAS PEREZ-BUSTOS, also known as Sabas Bustos,

                                     Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. 7:06-CR-594-1
                         --------------------

Before JOLLY, CLEMENT, and OWEN, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, Sabas Perez-

Bustos (Perez) preserves for further review his contention that

his sentence is unreasonable because this court’s post-Booker**

rulings have effectively reinstated the mandatory Sentencing

Guideline regime condemned in Booker.    Perez concedes that his

argument is foreclosed by United States v. Mares, 402 F.3d 511

(5th Cir. 2005), and its progeny, which have outlined this

court’s methodology for reviewing sentences for reasonableness.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     **
          United States v. Booker, 543 U.S. 220 (2005).
                          No. 06-41682
                               -2-

In light of Rita v. United States, ___ S. Ct. ___, 2007 WL

1772146 at *6-11 (2007), the issue remains foreclosed.   The

Government’s motion for summary affirmance is GRANTED, and the

judgment of the district court is AFFIRMED.